     Case 18-30148    Doc 43    Filed 11/07/18 Entered 11/07/18 17:22:40    Desc Main
                                  Document     Page 1 of 4

                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION

In re:
      Brian F. Neveu                                      Chapter 7
      Rebecca M. Neveu
                                   Debtors                Case No. 18-30148-EDK


 TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY PRIVATE SALE,
                   FREE AND CLEAR OF LIENS AND ENCUMBRANCES
To the Honorable Elizabeth D. Katz, U.S. Bankruptcy Judge:

Now comes David W. Ostrander, Chapter 7 Trustee in the above captioned case
(“Trustee”), by his counsel, and requests that the Court authorize him to sell the single
family home located at 680 South Quarter Road, Russell, Hampden County,
Massachusetts (the “Property”), to Sara A. Raymakers (“Buyer”), for the price of two
hundred thirty-seven thousand dollars ($237,000.00), free and clear of liens and
encumbrances.        In support of this Motion, the Trustee respectfully represents as
follows:
1.     The Debtor filed a Chapter 7 Voluntary Petition on March 6, 2018 (the “Petition
       Date”).

2.     The first Meeting Of Creditors was conducted on May 1, 2018.

3.     On Schedule A/B – Property, the Debtors listed the Property as having a value of
       $230,000.     The Trustee's review of the real estate records for the Property
       revealed that the Debtors are the owners of the Property, as Tenants By The
       Entirety, pursuant to the Quitclaim Deed recorded on June 25, 2004, in the
       Hampden Registry Of Deeds in Book in Book 14286, Page 124.

4.     On their Voluntary Petition, the Debtors stated that they do not reside at the
       Property.

5.     On Schedule D – Creditors Who Have Claims Secured By Property, the Debtors
       listed Specialized Loan Servicing, LLC (“SLS”) as having a mortgage on the
       Property securing a debt of $236,000. Upon information and belief, SLS holds a
       valid first mortgage on the Property.
     Case 18-30148    Doc 43     Filed 11/07/18 Entered 11/07/18 17:22:40    Desc Main
                                   Document     Page 2 of 4

6.     On their “Statement Of Intention”, the Debtors stated that they intended to
       surrender the Property.

7.     On May 31, 2018, SLS filed a motion for relief from stay stating that approximately
       $234,487 was owed as of May 22, 2018.           Since then the mortgage debt has
       increased and SLS has incurred additional legal fees. By Stipulation approved by
       the Court, SLS was allowed relief from stay as of October 1, 2018.

8.     Upon information and belief, there is no equity in the Property in excess of the
       mortgage to SLS.

9.     At the Meeting Of Creditors, the Debtors testified that the Property had been
       vacant since mid-2017 and that the Property had serious septic system problems.
       They informed the Trustee that they had been quoted a price of at least $25,000 to
       repair the septic system but they could not afford the cost. They had attempted to
       sell the Property prior to the Petition Date without success.

10. On April 2, 2018, the Trustee filed a Motion To Employ BK Global Real Estate
       Services and Coldwell Banker Residential Brokerage As Brokers to assist the
       Trustee in what was expected to be a short sale effort. That motion was allowed
       on April 23, 2018.

11. Since then short sale negotiations have been ongoing and have now resulted in
       approval by SLS to allow a short sale to occur.

12. SLS has agreed to accept no less than $206,049.70 in satisfaction of its mortgage
       on the Property.

13. From the sale proceeds, in additional to typical closing costs, a broker’s
       commission in the amount of $14,220, representing 6% of the sale price, will be
       paid.   The commission will be split evenly between BK Global Real Estate
       Services, Coldwell Banker Residential Brokerage, and Park Square Realty, the
       “buyer’s broker”, with each receiving 2% of the total commission amount.

14. The Property will be sold free and clear of liens, encumbrances and interests with
       any perfected, enforceable, valid liens shall attach to the proceeds of the sale
       according to priorities established under applicable law. Upon information and
       belief, there are no other liens other than the SLS mortgage that encumber the

In re: Brian & Rebecca Neveu, Chapter 7, Case No. 18-30148-EDK                    Page 2
     Case 18-30148      Doc 43   Filed 11/07/18 Entered 11/07/18 17:22:40       Desc Main
                                   Document     Page 3 of 4

       Property. Any real estate taxes or other municipal charges due will be paid from
       the sale proceeds.

15. The minimum increase required for higher offers will not exceed 5% of the
       proposed original purchase price and, therefore, does not require Court approval
       pursuant to MLBR 6004-1 (c)(2)(B)(ii).

16. The Bankruptcy Estate will be responsible for obtaining a certified copy of the
       Bankruptcy Court Order approving the sale. The Buyer will be responsible for the
       cost associated with the recording of the Bankruptcy Court Order and the deed
       conveying the Property to the Buyer.

17. Froom the sale proceeds the Bankruptcy Estate will receive a payment of $11,850
       as a “carve out” from the SLS mortgage, that will be used to pay the Estate’s
       administrative expenses and a dividend to creditors 1. The Trustee will hold these
       funds pending further order by the Court.

18. The Trustee further requests that the Court enter an Order waiving the 14 day stay
       of the sale order, pursuant to Federal Rule Of Bankruptcy Procedure 6004(h), in
       order to expedite the sale of the Property.

WHEREFORE, the Trustee requests that the Court enter an Order:
a.     authorizing him to sell the Property free and clear of liens, claims, encumbrances
       and interests;
b.     authorizing the distribution of the sale proceeds as set forth herein;
c.     waiving the 14 day stay of the sale order; and
d.     granting such other relief that is just and proper.
                                       David W. Ostrander, Trustee
Dated: November 7, 2018
                                   By: /s/ David W. Ostrander
                                      David W. Ostrander, Esq., BBO#554004
                                      Ostrander Law Office
                                      36 Service Center Road, P.O. Box 1237
                                      Northampton, MA 01061-1237
                                      T: (413) 585-9300 F: (413) 585-9490
                                      E: david@ostranderlaw.com



1
 The “bar date” to file claims was July 9, 2018. As of November 7, 2018, six timely general
unsecured claims had been filed in the total amount of approximately $16,247.
In re: Brian & Rebecca Neveu, Chapter 7, Case No. 18-30148-EDK                     Page 3
  Case 18-30148        Doc 43   Filed 11/07/18 Entered 11/07/18 17:22:40     Desc Main
                                  Document     Page 4 of 4


UNITED STATES BANKRUPTCY COURT
DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

In re:
      Brian F. Neveu                                        Chapter 7
      Rebecca M. Neveu
                                  Debtors                   Case No. 18-30148-EDK


   ORDER ON TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY
       PRIVATE SALE, FREE AND CLEAR OF LIENS AND ENCUMBRANCES
Upon consideration of the Trustee's Motion To Sell Property Of The Estate By Private
Sale, Free And Clear Of Liens And Encumbrances (“Motion To Sell Property Of The
Estate”), after notice and hearing, it is hereby

ORDERED that the Trustee's Motion To Sell Property Of The Estate, that being the real
property located at 680 South Quarter Road, Russell, Hampden County, Massachusetts
(the “Property”), to Sara A. Raymakers for the price of $237,000 is allowed. It is further
ORDERED that the Trustee is authorized to make the following payments from the sale
proceeds without further Order of this Court: a) typical closing costs associated with the
sale of real estate; b) payment to SLS of no less than $206,049.70 in satisfaction of its
mortgage on the Property; and c) a broker commission in the amount of $14,220 to be
split evenly between BK Global Real Estate Services, Coldwell Banker Residential
Brokerage, and Park Square Realty, each receiving $4,740. The Trustee is further
authorized to accept a payment in the amount of $11,850 for the Bankruptcy Estate and
shall hold these funds pending further Order of this Court. It is further
ORDERED that this Order shall not be stayed for 14 days after entry and shall be
effective immediately. It is further

ORDERED that the Trustee is authorized to execute any and all documents to
effectuate the sale.



                                       _____________________________________
                                       Honorable Elizabeth D. Katz   Dated
                                       U.S. Bankruptcy Judge
